Citation Nr: 0818101	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-33 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for lung cancer, as due to 
asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
January 1956 and from April 1960 to June 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In August 2007, the veteran presented testimony before the 
undersigned Veteran's Law Judge during a video conference 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking service connection for lung cancer, as 
secondary to asbestos exposure.  The Board regrets any 
further delay in this case; however, additional evidentiary 
development is necessary.  

The veteran has testified that he has been diagnosed as 
having lung cancer from the VAMC in Los Angeles.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, 
the RO should obtain and associate with the record all 
outstanding pertinent medical records.  

Additionally, under the VCAA, the VA has a duty to secure an 
examination or opinion if the evidence of record contains 
competent evidence that the claimant has a current 
disability; and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  A review of the record demonstrated 
that in-service exposure to asbestos has been conceded.  
Post-service chest x-rays have demonstrated extensive non 
calcified pleural plaques, possibly due to asbestosis.  The 
veteran has also testified that he has a current diagnosis of 
lung cancer.  The Board finds that an examination would be 
helpful in the adjudication of the matter.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain copies of all of 
the veteran's treatment records from the 
VAMC in Los Angeles, since May 2006.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

2.  The RO should schedule the veteran for 
an appropriate VA examination.  All 
indicated tests should be accomplished.  
The claims folder must be made available 
to the examiner prior to the examination.  
The examiner should review the claims 
folder, including the records during and 
after service, and provide an opinion as 
to whether the veteran has lung cancer.  
If the veteran is diagnosed as having lung 
cancer, the VA examiner should provide an 
opinion as to whether it is at least as 
likely as not that any currently diagnosed 
lung cancer, is causally related to the 
veteran's period of active service or any 
incident therein, to include asbestos 
exposure.  If the veteran is not diagnosed 
as having lung cancer, the VA examiner 
should provide an opinion as to whether 
the veteran is experiencing any current 
respiratory disorder attributable to his 
in-service asbestos exposure.  The report 
of examination should include a complete 
rationale for all opinions rendered.

3.  Then, the RO should readjudicate the 
matter on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should issue to the veteran and his 
representative a Supplemental Statement of 
the Case and afford them the appropriate 
opportunity for response thereto.  The 
case should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



